Citation Nr: 1104154	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to May 1961 and 
from October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO) which implemented a Board decision granting 
service connection for depressive disorder, and assigned an 
initial 30 percent disability rating effective from July 1, 2002.


REMAND

The Veteran contends that the current evaluation assigned for his 
depressive disorder does not accurately reflect the severity of 
his disability.  A preliminary review of the record discloses a 
need for further development prior to further appellate review.  
In this regard, the Board finds there is additional evidence that 
is relevant to the Veteran's claim that should be obtained prior 
to further appellate review.

In a letter received in November 2010, a VA clinician indicated 
that the Veteran had received additional treatment and undergone 
various psychiatric evaluations at a VA facility since November 
2008.  The claims file, however, only includes VA treatment 
records current through June 2008.  

The VA is deemed to have constructive knowledge of these 
additional treatment records and, in this case, has actual 
knowledge of the existence of these records.  As such, they are 
considered to be evidence which is of record at the time any 
decision is made, and should be associated with the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an [agency of 
original jurisdiction's] failure to consider records which were 
in VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear and 
unmistakable error. . . .")

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMCAMC should obtain and 
associate with the claims file VA records 
of any treatment received by the Veteran 
after June 2008 related to his depressive 
disorder.

2.  After the development requested in the 
first paragraph has been completed, the 
RO/AMC should review the evidence of record 
and determine whether there was sufficient 
medical evidence to decide the claim.  If 
the RO/AMC determines that there is not 
sufficient medical evidence to decide the 
claim, the Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his depressive disorder.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


